Judge Edwin A. Lombard _JjThe defendant, Freddie W. Johnson, appeals his conviction for attempted second degree murder and being a felon in possession of a firearm. After review of the record in light of the applicable law, we dismiss the appeal without prejudice. Relevant Facts and Procedural History The defendant was convicted on June 15, 2016. On July 19, 2016, he filed his Motion for New Trial. The district court denied his motion and sentenced the defendant to twenty years at hard labor. Counsel was appointed to represent the defendant on appeal and the State filed a multiple offender bill of information. The defendant’s appeal was lodged in this court on May 8, 2017. On May 15, 2017, counsel for the defendant filed a motion to supplement the record and suspend the briefing schedule. On May 18, 2017, the motion was granted in two .separate orders and the briefing schedule was suspended. On June 15, 2017, counsel for the defendant file a Second Motion for a New Trial in the district court. On that same date, counsel for the defendant filed a motion in this court requesting a stay of appellate proceedings pending the district court’s determination of his Second Motion for a New Trial; concomitantly, in | accordance with La. Code Crim. Proc. art. 853(C), the defendant also requested remand to the district court for consideration of the defendant’s Second Motion for New Trial. On June 22, 2017, the defendant’s motion was granted. The defendant’s Motion for New Trial is pending in the district court. Discussion Because the district court has not yet ruled on the defendant’s Second Motion for New Trial, the instant appeal is hereby dismissed without prejudice. The defendant’s right to appeal his conviction and sentence is preserved and his new appeal may be filed after, the district rules upon the pending Second Motion for New-Trial. Conclusion The defendant’s appeal is dismissed without prejudice. APPEAL DISMISSED.